 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                   ***
 7    THE BANK OF NEW YORK MELLON,                           Case No. 2:17-cv-01033-JCM-GWF
 8                                         Plaintiff,
             v.                                                          ORDER
 9
      CHRISTOPHER COMMUNITIES AT
10    SOUTHERN HIGHLANDS GOLF CLUB
      HOMEOWNERS ASSOCIATION., et al.,
11

12                                      Defendants.
13

14          This matter is before the Court on Defendants’ Countermotion to Extend Time Five Days
15   for Alan Lahrs and Theresa Lahrs as Trustees of the Lahrs Family Trust to File its Answer, Cross-
16   Claims, and Third-Party Complaint from July 11, 2018 to July 16, 2018 Pursuant to FRCP
17   6(b)(1)(B) and LR 6-1(a) (ECF No. 100), filed October 18, 2018. Upon review and consideration,
18   it appears good cause exists to grant Defendants request. Accordingly,
19          IT IS HEREBY ORDERED that Defendants’ Countermotion to Extend Time Five Days
20   for Alan Lahrs and Theresa Lahrs as Trustees of the Lahrs Family Trust to File its Answer, Cross-
21   Claims, and Third-Party Complaint from July 11, 2018 to July 16, 2018 Pursuant to FRCP
22   6(b)(1)(B) and LR 6-1(a) (ECF No. 100) is granted.
23          Dated this 15th day of February, 2019.
24

25
                                                            GEORGE FOLEY, JR.
26                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
